                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GILBERT J. SEDILLO,

              Plaintiff,

v.                                                                 CV No. 19-253 RB/CG

STATE OF NEW MEXICO ADULT
PAROLE BOARD, et al.,

              Defendants.

                           ORDER DENYING PENDING MOTIONS

       THIS MATTER is before the Court on Plaintiff Gilbert Sedillo Jr.’s Motion for

Appointment of Counsel, (Doc. 12), and Mr. Sedillo’s handwritten request for

appointment of counsel, (Doc 14). The Court will deny these motions.

       There is no right to appointment of counsel in a civil rights case. Instead, the

decision whether to request assistance of counsel rests in the sound discretion of the

Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th Cir.2003);

MacCuish v. United States, 844 F.2d 733, 735 (10th Cir.1988). In determining whether

to appoint counsel, the district court should consider the merits of the litigant's claims,

the nature and complexity of the factual and legal issues, and the litigant's ability to

investigate the facts and to present his claims. Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir.2004).

       The Court has reviewed the Complaint and subsequent filings in light of the

foregoing factors. Mr. Sedillo appears to understand the issues in the case and to be

representing himself in an intelligent and capable manner. See Lucero v. Gunter, 52

F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will deny Mr. Sedillo’s Motion for
Appointment of Counsel, (Doc. 12), and his handwritten letter for appointment of

counsel, (Doc. 14).

      Also before the Court is Mr. Sedillo’s Motion for U.S. Marshals to Serve All

Defendants, (Doc. 15). As the Court has previously advised Mr. Sedillo, his prisoner civil

rights complaint is subject to preliminary screening by the Court under 28 U.S.C. 1915.

Until screening of the Complaint is completed, requests for service of process are

premature. (Doc. 5). See, also, Jones v. Bock, 549 U.S. 199, 213-214 (2007).

Therefore, the Court will also deny Mr. Sedillo’s Motion for U.S. Marshals to Serve All

Defendants, (Doc. 15).

      IT IS THEREFORE ORDERED:

      (1) Mr. Sedillo’s Motion for Appointment of Counsel, (Doc. 12), and handwritten

request for appointment of counsel, (Doc 14), are DENIED; and

      (2) Mr. Sedillo’s Motion for U.S. Marshals to Serve All Defendants, (Doc. 15), is

DENIED as premature.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
